ORDER

PER CURIAM.
Laura Bechtold, natural mother of A.P.D. and C.S., appeals from the judgment of the Circuit Court of St. Louis County terminating her parental rights in A.P.D. and C.S., minor children, pursuant to section 211.447.5 RSMo (2000). Bech-told argues that the trial court erred in relying on the diagnosis and recommendations of a social worker and that the courts findings were against the weight of the evidence.
We have reviewed the briefs of the parties, the legal file and transcripts. There is substantial evidence in the record to support the judgment of the juvenile court and we find no error of law. As an extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).